Citation Nr: 1750837	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  08-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1982 to January 1985 and January 2004 to February 2005.  He had additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to the benefit currently sought on appeal.

The Board remanded the appeal in August 2010 and requested the RO schedule the Veteran for a hearing.  A hearing was scheduled for November 2010; the Veteran failed to show.  The Board remanded the appeal once again in January 2012 to schedule the Veteran for a VA examination.  A VA examination was conducted in March 2012.  In a March 2015 decision, the Board remanded the appeal for an addendum opinion, which was obtained in September 2015.  The RO then returned the appeal to the Board. 

A March 2016 rating decision granted service connection for chronic obstructive pulmonary disease (COPD), effective June 9, 2005.  The Veteran did not initiate an appeal.  As such, the decision represents a full grant of the benefits sought on appeal for service connection for COPD, and such issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).


FINDING OF FACT

A low back disorder was not present during service or within one year of discharge from service, and the record evidence does not establish that a low back disorder is etiologically related to or was otherwise caused by military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disorder have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, there must be shown (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other conditions which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran has stated that he suffers from a back disability due to jumping from Humvees and carrying heavy loads during service that warrants service connection. 

Review of his service treatment records (STRs) revealed no diagnoses or treatment for a back condition.  A 1981 Report of Medical History indicated the Veteran was in good health and another examination in December 1984 showed he had a normal spine.  In a July 1986 enlistment examination report for the National Guard, he noted that he had no recurrent back pain.  On an Annual Medical Certificate dated January 2005, the Veteran only mentioned high blood pressure, breathing problems and high cholesterol as his present medical concerns.  In his January 2005 Post-Deployment Health Assessment, he denied having back pain at that time or at any time during his deployment. 

This evidence from the service department, which includes examination as well as the Veteran's statements of his medical condition, is particularly probative both as to the Veteran's subjective reports and the resulting objective findings.  These reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The fact that the Veteran exhibited a normal spine when he presented for the December 1984 service department examination, and the fact that he made no mention and/or denied any back problems or symptoms in July 1986 (on enlistment examination) and in January 2005 (on Post-Deployment Health Assessment and Annual Medical Certificate) signify, at the very least, that he was not having any back problems at the time he separated from each of his periods of service.  This assertion of the Veteran at a time that is contemporaneous to his service discharge is an express denial of any back problems or back-related symptoms at the time of his separation and refutes any subsequent contention from the Veteran that he suffered injury and an onset of symptoms consistent with a low back disorder during and since service.

Based on the above, the Board places more reliance on the lay and medical evidence contained in the service department records, which are contemporaneous to service and accepted as an accurate picture of the Veteran's then physical condition, and which evidence that no back injury or a chronic low back condition was noted during the Veteran's periods active duty.  Hence, the Board assigns the service treatment records substantial probative weight against a finding of an in-service onset of the Veteran's low back disorder.

Here, the post-service evidence contains VA treatment records, which include diagnoses of degenerative disc disease (DDD) and residuals of a compression fracture.

The Veteran was afforded a VA examination in March 2012 and an addendum opinion was obtained in September 2015.  During the March 2012 examination, the Veteran reported having low back pain and being treated while in service, but denied any specific trauma.  Since then, the pain progressed and increased in severity.  Ultimately, the examiner opined that his back condition was not related to service because there was no evidence of trauma, his STRs were silent as to any chronic symptoms and he was involved in a motor vehicle accident (MVA) following active duty service.  The Board initially found the opinion inadequate because the examiner did not have access to and therefore did not review the Veteran's claims file.   

The September 2015 examination report discussed the Veteran's stated complaints of low back pain in service and post-service medical records indicating chronic back pain and involvement in a MVA in November 2006.  Also referenced were x-rays completed during the last examination, which revealed degenerative spurring of the lumbar spine.  Overall, the examiner noted that his back condition did not have its onset in or was otherwise related to his active military service.  The initial examination following separation from service was silent as to any back pain, his STRs were silent as to any complaints related to his back and his current conditions were not diagnosed until February 2011. 

The Board determines that the September 2015 addendum opinion is adequate and the most probative upon which to base a determination.  In addition, the September 2015 examiner, with the accompanying examination report of March 2012, also based his opinion on an accurate background and the relevant historical facts.  Also, the examiner in 2015, as well as in 2013, offered a thorough rationale for the opinions reached that were supported by the evidence of record.

As discussed above, the Veteran's claim of having in-service back pain or having back trouble since service is at variance with the evidence found in the in-service and post-service medical records including the December 1984 service department examination, and the January 2005 statement of his medical condition as related by the Veteran in the Annual Medical Certificate and Post-Deployment Certificate.  In these circumstances, the Board gives more credence to the March 2012 and September 2015 VA examiners' opinions and the other medical evidence of record, which are negative for complaints, diagnoses, and treatment for a chronic low back disorder for many years post-service, than the claims and statements from the Veteran.

The claim is also supported by the Veteran's lay account to the effect that he believes there is a nexus between his current low back disorder and his military service.  The Veteran has not demonstrated that he is an expert when it comes to diagnosis or etiology of back disorders; he is, therefore, a layperson in this regard.  In this case, however, the facts are complex enough that the Veteran's lay intuition about of the cause of his low back disorder (variously diagnosed) is not sufficient to outweigh the September 2015 opinion of the VA expert who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis").  Accordingly, the Board finds the Veteran's lay account to be of minimal probative value compared to the September 2015 opinion against the claim.

The greater weight of the evidence is against finding that the Veteran's current low back disorder arose in or was otherwise etiologically related to his active military service; or, that the Veteran's low back disorder was diagnosed within the presumptive period or that there was a continuity of symptomatology of the Veteran's low back disorder (variously diagnosed) between the Veteran's active service and his initial diagnosis.  Therefore, as the preponderance of the evidence is against the claim, service connection for a low back disorder is denied.



ORDER

Service connection for a low back disorder is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


